Citation Nr: 0525285	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of obtaining reinstatement of 
Department of Veterans Affairs death pension benefits.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran served on active duty from September 1917 to May 
1919.  The record reflects that the appellant married the 
veteran in September 1962 and lived with him until his death 
in July 1967.  In February 1968, the appellant was awarded 
entitlement to Department of Veterans Affairs (VA) death 
pension benefits as the surviving spouse of the veteran.

In January 1990, the VA Regional Office in Manila (the RO) 
issued an administrative decision in which it determined that 
the appellant could no longer be recognized as the surviving 
spouse of the veteran because she had been living with a man 
and had been openly holding herself out as his spouse.  For 
this reason, the RO terminated the appellant's receipt of VA 
death pension benefits as the surviving spouse of the 
veteran.  The appellant subsequently appealed that decision 
to the Board of Veterans' Appeals (the Board).  In a July 
1991 decision, the Board denied the appellant's claim of 
entitlement to recognition as the surviving spouse of the 
veteran on the basis that she had been living with a man and 
had been openly holding herself out to their community as his 
spouse.  That decision was not appealed.

In April 1992, the appellant filed a claim of entitlement to 
recognition as the surviving spouse of the veteran for the 
purpose of restoring her entitlement to VA death pension 
benefits.  This claim was ultimately denied by the Board in 
an October 1996 decision in which it was determined that the 
appellant had been living with a man as of November 1, 1990 
and had been openly holding herself out to their community as 
his spouse.  The appellant subsequently filed an appeal to 
the United States Court of Appeals for Veterans Claims (the 
Court).

In July 1997, the Court dismissed the appellant's claim on 
the basis that she had failed to pay the appropriate filing 
fee or to file a motion to waive the filing fee in accordance 
with Rule 3(e) of the Court's Rules of Practice and 
Procedure.  The Court noted that it had issued a previous 
order directing the appellant to show cause within fifty days 
after the date of said order as to why her appeal should not 
be dismissed pursuant to Rule 3(e).  The appellant did not 
respond to that order.  Thus, the Court concluded that her 
claim must be dismissed for failure to comply with a Court 
order and with Rule 3(e).

In December 1998, the appellant filed a new claim for 
restoration of her VA death pension benefits on the basis 
that her husband and wife relationship had terminated. This 
claim was denied by the RO in a letter dated June 28, 1999, 
in which it was determined that she was not entitled to 
restoration of her VA death benefits on the basis that her 
relationship had terminated.  The appellant subsequently 
filed a timely appeal regarding that decision.  The appeal 
was denied by the Board in December 2000.

The appellant again requested benefits in August 2002.  The 
claim was denied by the RO in a decision letter of September 
2002.  The appellant perfected an appeal of that decision.  
The Board remanded the case in January 2005.  A hearing was 
scheduled for June 2005, however, the appellant failed to 
appear for the hearing and did not request that it be 
rescheduled.  The case has now been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The appellant and the veteran were married in September 
1962.

2.  The appellant's marriage to the veteran was terminated by 
his death in July 1967.

3.  In February 1968, the appellant was awarded VA 
nonservice-connected death pension benefits as the surviving 
spouse of a veteran effective from July 1967.

4.  The award of VA death pension benefits was terminated in 
January 1990, effective from May 1979, after it was 
determined that the appellant had established a husband and 
wife relationship with R.S.  

5.  The appellant and R.S. remained in a husband and wife 
relationship until after October 31, 1990.


CONCLUSION OF LAW

There is no legal basis to reinstate the appellant's 
eligibility for VA death pension benefits as the unmarried 
widow of a veteran. 38 U.S.C.A. § 103 (West 2002); 38 C.F.R. 
§§ 3.50, 3.55 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA). 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA is not applicable to matters in which the 
law, and not the evidence, is dispositive.  See e.g. Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); VA O.C.G. Prec. Op. 
No. 5 (June 23, 2004).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating the claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the 
circumstances of this case, a remand would serve no useful 
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided.

Most of the relevant facts in this case are not in dispute.  
The appellant and the veteran were married in 1962.  The 
veteran died in 1967.  The appellant subsequently claimed and 
received death pension benefits effective from July 1967.   

The award of VA benefits was terminated in January 1990, 
effective from May 1979, after it was determined that the 
appellant had established a husband and wife relationship 
with R.S.  The appellant has applied for restoration of death 
pension benefits on the basis that her relationship with R.S. 
has terminated.

The appellant alleges that because dependency and indemnity 
compensation benefits are reinstated when a remarriage has 
ended, that the same result should occur with death pension 
benefits.  She also asserts that her relationship was 
terminated in 1989, rather than after October 31, 1990.

Initially, the Board finds that the  appellant's contention 
that her marital relationship with R.S. terminated in 1989 in 
contradicted by virtually all evidence of record.  Although 
she submitted her own affidavit and an affidavit from two 
witnesses to that effect in September 2003, numerous previous 
affidavits from her and R.S. indicate that they did not 
separate until 1991 or 1992.  In this regard, the appellant 
has admitted on a number of occasions that she was living 
with R.S. in 1991, including in a sworn affidavit dated in 
November 1993 and in sworn hearing testimony in July 1994.  
During the hearing she specifically indicated that the 
relationship had terminated in July 1992.  Another witness 
indicated that the relationship had ended two or three years 
ago.  This places the date of termination as being 1991 or 
1992.  

Moreover, in a sworn affidavit dated in November 1994, R.S. 
himself acknowledged a relationship with the appellant until 
1991.  The Board finds that these earlier statements have far 
higher credibility than the currently presented affidavits.  
In addition, a report of a field examination dated in January 
1994 shows that various interviews were conducted with 
neighbors and acquaintances to determine whether the 
appellant and R.S. were still living together as husband and 
wife.  The investigator found that although R.S. had moved to 
Saudi Arabia for work several months before, a relationship 
still existed between the two and they were still holding 
themselves out to the community as husband and wife.  Thus, 
it is clear that the relationship had not terminated as of 
October 31, 1990.  

The surviving spouse of a veteran who had qualifying service 
during a period of war, and who died due to non-service- 
connected causes, may be entitled to death pension benefits, 
subject to the surviving spouse's annual income. 38 U.S.C.A. 
§ 1541.  This is to be distinguished from dependency and 
indemnity compensation (DIC) which is a payment made by the 
VA to a surviving spouse, child or parent because of a 
service-connected death. 38 U.S.C.A. § 101(14); 38 C.F.R. § 
3.5(a)(1).

For the purpose of administering veteran's benefits, except 
as provided in 38 C.F.R. § 3.52, a "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (defining a 
marriage as one valid under the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the right to benefits 
accrued) and who was the spouse of the veteran at the time of 
the veteran's death and (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
fault of the spouse; and (2) except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person. 
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2004).

Prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage, if that remarriage was 
terminated by a death, divorce, annulment, or if the 
remarriage was declared void. Those provisions also allowed 
for reinstatement of VA death benefits to a surviving spouse 
whose benefits had been terminated because the surviving 
spouse had been living another person and holding himself or 
herself out openly to the public as that persons spouse, if 
that spouse ceased living with that other person and holding 
himself or herself out openly to the public as that person's 
spouse.  These provisions were amended by the Omnibus Budget 
Reconciliation Act of 1991, Pub. L. No. 101-508, § 8004, 104 
Stat. 1388- 348 (Nov. 5, 1990), to create a permanent bar to 
reinstatement of VA death benefits for those surviving 
spouses whose disqualifying relationship had been terminated 
and whose claim for reinstatement of benefits was not filed 
before November 1, 1990. This statutory bar was later amended 
to allow reinstatement of VA death benefits for those 
surviving spouses whose disqualifying remarriages were 
terminated by a divorce proceeding which had been initiated 
prior to November 1, 1990. See Veterans Benefit Act of 1992, 
Pub. L. No. 102- 568, § 103, 106 Stat. 4320, 4322 (Oct. 29, 
1992).

On June 9, 1998, Section 8207 of HR 2400 (Public Law 105-178) 
was signed.  This bill added a new subsection (e) to 38 
U.S.C. § 1311, which governs the payment of DIC to a 
surviving spouse. Section 1311(e)(1) provides that remarriage 
shall not bar a surviving spouse's eligibility for Dependency 
and Indemnity Compensation (DIC) if the remarriage is 
terminated by death, divorce, or annulment (unless VA 
determines that divorce or annulment was secured through 
fraud or collusion) and Section 1311(e)(2) provides that DIC 
is not barred if a surviving spouse ceases living with 
another person and holding himself or herself out openly to 
the public as that person's spouse.  Section 1311(e)(1) also 
provides that the act of living with another person and 
holding himself or herself out openly to the public as that 
persons spouse, shall not bar a surviving spouse's 
eligibility to DIC benefits, if that spouse ceases living 
with that other person and holding himself or herself out 
openly to the public as that person's spouse.  In effect, 
subsection (e) of Section 8207 reinstates the pre-1990 rules 
for the reinstatement of eligibility for DIC benefits under 
38 U.S.C.A. § 1311, setting out that a surviving spouse who 
remarries after the death of a veteran can be reinstated as 
surviving spouse, for the purposes of being eligible for 
reinstatement of DIC benefits, when that subsequent marriage 
terminates.

However, by its express terms, the amendment made by Section 
8207 only applies to restoration of eligibility for DIC. See 
Pub. L. No. 105- 178 § 8207, 112 Stat. 495 (June 9, 1998); 
see also VA General Counsel Precedent Opinion 13-98 
(September 13, 1998) [holding that a surviving spouse who 
regains eligibility for dependency and indemnity compensation 
under 38 U.S.C. § 1311(e), as added by section 8207 of the 
Transportation Equity Act for the 21st Century, Pub. L. No. 
105-178, § 8207, 112 Stat. 107, 495 (1998), either upon the 
termination of remarriage by death, divorce, or annulment, or 
upon the cessation of living with another person and holding 
himself or herself out openly to the public as that person's 
spouse, does not regain eligibility for medical care under 
the Department of Veterans Affairs Civilian Health and 
Medical Program (CHAMPVA), for dependents' educational 
assistance, or for loan guaranty benefits].

As a result, under 38 U.S.C.A. § 3.103(d)(2), the remarriage 
of the surviving spouse of a veteran shall not bar the 
furnishing of benefits specified in paragraph (5) to such 
person as the surviving spouse of the veteran if the 
remarriage has been terminated by death or divorce.  The 
benefits listed under paragraph (5) are dependency and 
indemnity compensation, medical care for survivors and 
dependents of certain veterans, educational assistance, and 
housing loans. Id. at (d)(5).  Death pension is not listed as 
one of the specified benefits which may be restored.  

The Board has carefully reviewed the evidence of record and 
finds that reinstatement of death pension benefits is legally 
precluded.  The statute cited above is clear that 
reinstatement of benefits following the dissolution of the 
remarriage is limited to dependency and indemnity 
compensation, medical care for survivors and dependents of 
certain veterans, educational assistance, and housing loans. 
Id.  Congress limited which benefits could be restored to 
those listed under paragraph (5), which does not include 
death pension benefits.  As correctly stated by the RO, there 
is no provision in the law to reinstate death pension 
benefits based on a terminated marital relationship following 
the death of the veteran. See 38 U.S.C.A. § 101(d)(2), (5); 
38 C.F.R. § 3.50.  Accordingly, the Board concludes that 
there is no legal basis to reinstate the appellant's 
eligibility for VA death pension benefits as the unmarried 
widow of a veteran.


ORDER

Entitlement to restoration of VA death pension benefits as 
the unmarried widow of a veteran is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


